Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 1 of 27 PageID #: 517




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

THE HARTFORD STEAM BOILER                             )
INSPECTION AND INSURANCE COMPANY,                     )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )    No. 4:20-cv-00117-SEB-DML
                                                      )
MICHAEL CAMPBELL,                                     )
KIAH JACOBS,                                          )
ONECIS INSURANCE COMPANY,                             )
                                                      )
                             Defendants.              )

                   ORDER ON DEFENDANTS' MOTION TO DISMISS

          Plaintiff The Hartford Steam Boiler Inspection and Insurance Company ("HSB")

 initiated this action on June 1, 2020, charging Defendants with violations of the Defend

 Trade Secrets Act, 18 U.S.C § 1836; the Indiana Uniform Trade Secrets Act, Ind. Code. §

 24-2-3-1, breach of contract, and various other business-related torts. Now before the

 Court is Defendants' Motion to Dismiss, [Dkt. 8], filed pursuant to Federal Rule of Civil

 Procedure 12(b)(6). For the reasons set forth herein, this motion is granted in part and

 denied in part.

                                          Factual Background

     I.      HSB's Operations in the Specialty Insurance Industry

          HSB's complaint presents the following recitation of facts, which we accept as true

 in ruling on Defendants' Motion to Dismiss. 1



 1In opposing the Motion to Dismiss, HSB has attached to its briefing several exhibits, including
 affidavits from its representatives, in an attempt to bolster its factual allegations against
                                                  1
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 2 of 27 PageID #: 518




        HSB is "engaged in the business of equipment breakdown insurance and other

 specialty insurance coverages, inspection services, lost reduction and engineering-based

 risk management for businesses, homes and farms." The majority of HSB's clients

 include manufactures and sellers of various "pressure-retaining vessels such as air tanks,

 propane tanks, boilers, and other such industrial machines." In serving these clients, HSB

 provides third-party inspection and related services to its commercial clients. HSB assists

 its clients in avoiding losses while also providing to them insurance to allow for the

 prompt recovery of those losses that do occur. This industry is highly competitive;

 indeed, HSB aggressively competes with equipment breakdown insurance providers,

 such as Defendant OneCIS Insurance Company ("OneCIS"), "throughout the United

 States and beyond."

        To provide high quality services to its clients, HSB expends considerable

 resources training its "Authorized Inspectors," who join HSB first as "Authorized

 Inspector Trainees." Prior to becoming Authorized Inspectors, trainees must receive a

 "Commission" from the "National Board of Boiler and Pressure Vessel Inspectors

 ("Board"). Receiving a Commission requires each trainee to satisfy the Board’s

 educational, experience, employment, and examination prerequisites. This process




 Defendants. This material is not properly before the Court on the question of whether the
 Complaint adequately alleges cognizable claims. Arcelormittal Ind. Harbor
 LLC v. Amex Nooter, LLC, 194 F. Supp. 3d 804, 811 (N.D. Ind. 2016) (“For purposes of ruling
 on the motion brought under Rule 12(b)(6), the Court does not consider those matters offered by
 the parties in support of their brief that are outside the Complaint.”). If HSB believed that the
 purported newly discovered facts contained in these exhibits were vital to its causes of action, it
 should have filed an amended pleading. See FED. R. CIV. P. 15.
                                                  2
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 3 of 27 PageID #: 519




 typically takes six months to complete. In addition, candidates seeking a Commission

 must successfully complete the National Board Authorized Inspector Course and pass the

 Authorized Inspector Commission Exam. HSB reimburses its trainees for all reasonable

 expenses incurred while they pursue their Commissions. In total, HSB typically invests

 $80,000 to recruit, hire, and train each individual trainee before he or she can begin

 generating billable work on HSB's behalf. Even after an Authorized Inspector Trainee

 attains Commission, HSB continues to train and develop its inspectors for endorsements

 and specialized qualifications.

        Once promoted, Authorized Inspectors are charged with developing and

 maintaining HSB's customer relationships. To ensure its customers' needs are satisfied,

 HSB assigns an Authorized Inspector to each customer to address that customer's service

 needs for the duration of its relationship with HSB. The Authorized Inspectors are often

 the customers' primary point of contact at HSB. Accordingly, HSB encourages its

 Authorized Inspectors to develop close relationships with customers.

        In performing their duties, Authorized Inspectors are required to maintain detailed

 logs for each customer, referred to as "Bound Diaries," cataloging certain activities (e.g.,

 inspections, reviews, and other services) that the Authorized Inspector has performed for

 that customer. HSB believes that the Bound Diaries contain and constitute confidential

 and trade secret information which is of substantial proprietary value to HSB. The

 Bound Diaries explicitly and conspicuously state that the information contained therein is

 HSB’s property and is for internal use only. The Bound Diaries further admonish that the

 information may not be reproduced or distributed without HSB’s written permission.

                                              3
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 4 of 27 PageID #: 520




          In addition to the Bound Diaries, HSB maintains an electronic database, referred

 to as “ESIS” (Engineering Services Information System), which tracks additional

 proprietary data concerning HSB’s confidential customer-specific services. The data

 housed in ESIS is likewise the property of HSB. HSB ensures the confidentiality of such

 information by requiring a password to access ESIS. Further, as the information on ESIS

 is highly confidential once an employee accesses this database through an authorized

 password, the employee’s access is limited to information relevant to that employee and

 his/her customers.

          HSB maintains that its Bound Diaries and ESIS database provide HSB "a distinct

 business advantage over its competitors, and both contain and constitute proprietary,

 confidential and trade secret information." If a competitor were to unlawfully gain access

 to HSB's proprietary information contained within either the Bound Diaries or the ESIS

 database, or if these competitors were to improperly hire away HSB's inspectors to

 capitalize on existing relationships between these inspectors and HSB's customers, HSB

 alleges that it would lose the competitive advantage that it has created, built, and

 developed in its 150 years of operation.

    II.      The Individual Defendants' Employment with HSB

          On February 15, 2013, HSB hired Defendant Michael Campbell (Mr. Campbell)

 as an Authorized Inspector Trainee. From this date until his resignation from HSB on

 May 8, 2020, Mr. Campbell directly serviced more than 100 HSB clients. During the

 course of Mr. Campbell's employment with HSB, HSB devoted substantial resources to

 training him and providing him with industry experience and expertise.

                                               4
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 5 of 27 PageID #: 521




        HSB hired Defendant Kiah Jacobs ("Mr. Jacobs") as an Authorized Inspector

 Trainee on October 14, 2015. Mr. Jacobs directly serviced more than 50 HSB clients

 during his employment with HSB until his resignation on April 3, 2020. Similar to Mr.

 Campbell, Mr. Jacob was the recipient of substantial resources invested by HSB in the

 form of training and experiences.

        In their respective positions, Mr. Campbell and Mr. Jacobs (collectively, the

 "Individual Defendants") were responsible for communicating with HSB's current and

 potential customers and facilitating their utilization of HSB's services. HSB "placed a

 high level of trust and confidence" in the Individual Defendants, granting to each of them

 unique credentials for access to HSB's confidential, proprietary, and trade secret

 information contained in the ESIS.

        As conditions of their employment, the Individual Defendants entered into

 employment agreements with HSB. These agreements contained the following covenant:

        That for a period of six months after termination of employment with the
        Company, when said termination is occasioned by the Employee, the Employee
        will not accept employment in any of the states, commonwealths, territories or
        possessions of the United States of America; or from any company or organization
        whose corporate headquarters is located within the states, commonwealths,
        territories or possessions of the United States of America, if such employment is
        offered because of the knowledge, skill or credentials obtained as a result of the
        aforementioned training.

        [Dkt. 9, Exh. A, the "Restrict Covenant Agreement"). In sum, the Individual

 Defendants agreed not to accept any competitive employment anywhere in the United

 States for a period of six months following their employment with HSB, if such




                                              5
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 6 of 27 PageID #: 522




 employment was offered because of the knowledge, skill, or credentials obtained through

 HSB's specialized training.

        Because Mr. Jacobs was granted additional access to highly confidential and

 proprietary information belonging to HSB, he also entered into a "Proprietary

 Information and Invention Assignment Agreement" ("PIIAA"). Pursuant to the PIIAA,

 Mr. Jacobs agreed that he would not use or disclose to anyone not affiliated with HSB

 any confidential, proprietary or trade secret information obtained through his

 employment with HSB at any time, without HSB's express permission. Mr. Jacobs

 promised to maintain HSB's trade secrets and other confidential information with "strict

 secrecy." Section 2b of the PIIAA specifically provides:

        (a) At the termination of your employment, or at any other time as may be
            requested, all memoranda, diaries, notes, records, drawings, sketches, plans or
            other documents (whether in hard copy or electronic format) relating, directly
            or indirectly to Confidential Information are to be delivered to [the Company]
            without retaining any copies, notes or excerpts of such documents.

        [Comp. ¶ 44].

    III.      The Individual Defendants' Resignations from HSB

           On February 7, 2020, Mr. Campbell submitted his notice of resignation to HSB,

 explaining that he was leaving the company to care for his ailing parents. In actuality, he

 was leaving HSB to join its competitor, OneCIS. Indeed, he had accepted his position

 with OneCIS just one day before the submission of his notice of resignation. His last day

 of employment with HSB was May 8, 2020.

           One month later, on March 12, 2020, Mr. Jacobs submitted his notice of

 resignation, identifying April 3, 2020 as his final day of employment. Mr. Jacobs

                                               6
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 7 of 27 PageID #: 523




 likewise had accepted employment with OneCIS. However, he had also concealed this

 fact, instead indicating that he was resigning from HSB to pursue the creation of a

 fireworks company.

       Shortly after Mr. Campbell's departure from HSB in May 2020, the company

 conducted a preliminary review of the messages stored on Mr. Campbell's HSB-issued

 cell phone. HSB's review of Mr. Campbell's phone messages revealed that,

 simultaneously with accepting OneCIS's offer of employment, Mr. Campbell had notified

 Jerry Byers, OneCIS's Director of Southeastern Region, that he and Mr. Jacobs had

 executed the Restrictive Covenant Agreements with HSB. OneCIS nonetheless decided

 to hire Mr. Campbell and Mr. Jacobs and continues to employ them.

        In the weeks that followed his notice of resignation but while he was still

 employed with HSB, Mr. Campbell provided Mr. Byers with sensitive pricing and

 revenue information belonging to HSB, allegedly enabling OneCIS to gain improper

 insight into HSB's business. During this same time period, Mr. Campbell and Mr. Jacobs

 conspired to retain confidential HSB information to share with OneCIS. For example, on

 May 4, 2020, after Mr. Jacobs had resigned from HSB but while Mr. Campbell was still

 in its employ, Mr. Jacobs informed Mr. Campbell that he had retained "a bunch of notes

 and paperwork" from HSB. Mr. Jacobs asked Mr. Campbell which of these materials Mr.

 Jacobs should keep and potentially provide to OneCIS, and Mr. Campbell instructed him

 to retain any Bound Diaries he might have. HSB alleges that Mr. Campbell and Mr.

 Jacobs kept these materials in order to use them for their advantage at OneCIS.



                                              7
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 8 of 27 PageID #: 524




         HSB further alleges that OneCIS induced Mr. Campbell and Mr. Jacobs to breach

 their contracts with and duties to HSB. Indeed, in the past two years, OneCIS has

 "targeted, recruited, and hired away at least ten of HSB's Authorized Inspectors and other

 employees." Its alleged goal in doing so is to benefit from the time and resources HSB

 has invested in its employees and ultimately to "turn these stolen HSB employees into

 stolen HSB customer relationships – and business."

         Based on these facts, HSB alleges the following causes of action: (1)

 Misappropriation of Trade Secrets under the Defend Trade Secrets Act, 18 U.S.C. §

 1836, and the Indiana Uniform Trade Secrets Act, Ind. Code. § 24-2-3-1 (against all

 defendants); (2) Breach of Contract – Non-Compete Obligations under the Restrictive

 Covenant Agreements and Non-Disclosure Obligations under PIIAA (against the

 Individual Defendants); (3) Employee Piracy and Unfair Competition (against OneCIS);

 (4) Tortious Interference with Prospective Economic Advantage: HSB's Workforce

 (against all defendants); (5) Tortious Interference with Prospective Economic Advantage:

 HSB's Customers (against all defendants); (6) Breach of Fiduciary Duty and Duties of

 Loyalty (against the Individual Defendants); and (7) Conversion (against all defendants).

                                             Analysis

    I.      Standard of Review

         "To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to 'state a claim to relief that is plausible on its face.'" Aschcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 570 (2007)). At minimum, a plaintiff is required to support its complaint with "some

                                                 8
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 9 of 27 PageID #: 525




 specific facts." McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (quoting

 Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)). "Threadbare recitals of the elements

 of a cause of action, supported by mere conclusory statements, do not suffice" to

 withstand the requirements of Federal Rules of Civil Procedure 8 and 12(b)(6). Iqbal, 556

 U.S. at 678. How much specificity is required may vary from case to case, but “‘the

 plaintiff must give enough details about the subject-matter of the case to present a story

 that holds together.’” McCauley, 671 F.3d at 616 (quoting Swanson v. Citibank, N.A., 614

 F.3d 400, 404 (7th Cir. 2010)).

          In addressing a Rule 12(b)(6) motion, we treat all well-pleaded factual allegations

 as true, and we construe all inferences that reasonably may be drawn from those facts in

 the light most favorable to the non-movant. Burke v. 401 N. Wabash Venture, LLC, 714

 F.3d 501, 504 (7th Cir. 2013) (citing Iqbal, 556 U.S. at 678).

    II.      Discussion

          Defendants move for the dismissal of all claims against them. We review each of

 their objections to HSB's Complaint in turn below.

    A. HSB's Trade Secret Misappropriation Claims May Proceed

          Count I of HSB's complaint alleges that Defendants have misappropriated HSB's

 trade secrets in violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836 ("DTSA"),

 and the Indiana Uniform Trade Secrets Act, Ind. Code. § 1836 ("IUTSA"). Defendants

 seek dismissal of Count One, citing HSB's purported failure to allege specific instances

 of misappropriation.



                                                9
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 10 of 27 PageID #: 526




         The elements of a claim under the DTSA and IUTSA are similar; key to each is

  the existence of a trade secret and its misappropriation. Defendants do not contest the

  sufficiency of the Complaint in alleging the former; they contest only that the Complaint

  fails to adequately allege any misappropriation by Defendants.

         The DTSA defines "misappropriation" as either the "acquisition of a trade secret

  of another . . . by improper means" or the "disclosure or use of a trade secret of another

  without express or implied consent. . . ." 18 U.S.C. § 1839(5)(A)-(B). Similarly, the

  IUTSA defines "misappropriation" as the "disclosure or use of a trade secret without

  consent by one who knew or had reason to know the trade secret was 'acquired under

  circumstances giving rise to a duty to maintain secrecy or limit its use' or derived from

  one who 'owed a duty to the person seeking relief to maintain its secrecy or limit its use.'"

  Ind. Code. § 24-2-3-1. Both the DTSA and IUTSA provide that "actual or threatened

  misappropriation" of trade secrets may be enjoined. 18 U.S.C. § 1836(a)(3)(A)(i); Ind.

  Code § 24-2-3-3(a).

         HSB's Complaint alleges that the Individual Defendants, through their

  employment with HSB, gained access to HSB's trade secrets, including its Bound Diaries.

  Because Mr. Campbell and Mr. Jacob accessed and acquired HSB's trade secrets through

  legitimate means, that is, their employment with HSB, the parties do not dispute that the

  misappropriation analysis with respect to the Individual Defendants hinges on whether

  HSB adequately alleged the actual or threatened disclosure or use of its trade secrets

  without its consent. See Packaging Corp. of Am., Inc. v. Croner, 419 F. Supp. 3d 1059,

  1066 (N.D. Ill. 2020).

                                               10
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 11 of 27 PageID #: 527




         To that end, the Complaint alleges that the Individual Defendants disclosed HSB's

  trade secrets, including its "customer lists" and its "customer and revenue/pricing

  information," to OneCIS. The Complaint further alleges that Mr. Campbell provided to

  Mr. Byers, an executive at OneCIS, "sensitive pricing and revenue information belonging

  to HSB."2 In addition, the Complaint alleges that, on May 4, 2020, Mr. Jacobs, while

  employed at OneCIS, contacted Mr. Campbell, who, at that time, had accepted a position

  with OneCIS and was in his final week of employment at HSB. Mr. Jacobs informed Mr.

  Campbell that he had retained various documents from HSB and inquired with Mr.

  Campbell as to which he should keep and potentially share with OneCIS. Mr. Campbell

  directed Mr. Jacobs to keep "the Bound Diaries," indicating that he would "need" them.

         We agree with HSB that these alleged facts sufficiently give rise to a reasonable

  inference of actual or threatened misappropriation of HSB's trade secrets. Though the

  Complaint may not be flooded with details as to the alleged misappropriation, it

  nonetheless sufficiently sets forth various categories of trade secrets that the Individual

  Defendants shared with OneCIS representatives, including Mr. Byers. In addition, the

  Complaint alleges that Mr. Campbell and Mr. Jacobs collaborated in the retention of

  HSB's Bound Diaries following their departure from OneCIS, which Mr. Campbell

  purported to "need." The reasonable inference arising from this factual allegation is that

  Mr. Campbell "needed" them for his work at his new employer and HSB's competitor,



  2 Defendants allocate a one-sentence footnote in their briefing to question whether these
  materials qualify as trade secrets. They fail, however, to articulate any analysis on this issue, and
  the Court will not craft an argument for them.
                                                   11
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 12 of 27 PageID #: 528




  and that Mr. Jacobs facilitated this improper retention of the Bound Diaries, placing them

  at risk of misappropriation. These allegations sufficiently plead the misappropriation (or

  threatened misappropriation) of HSB's trade secrets at the hands of Defendants.

         The cases invoked by Defendants do not support an alternative finding. In each of

  them, the complaints alleged only that defendants had access to or possession of trade

  secrets. Packaging Corp. of Am., 419 F. Supp. 3d at 1066 ("But even if the Court infers

  Croner's possession of the information in question, mere possession of trade secrets does

  not suffice to plausibly allege disclosure or use of those trade secrets[.]"); LigTel

  Commc'ns, Inc. v. Baicells Techs., Inc., 455 F. Supp. 3d 792, 808, 2020 WL 1934178

  (N.D. Ind. 2020) ("[H]aving had access to trade secrets and misappropriating trade

  secrets are two entirely different allegations."); Indus. Packaging Supplies, Inc. v.

  Channell, No. 18-CV-00165, 2018 WL 2560993, at *2 (N.D. Ill. 2018) (same). The

  Complaint in this case goes well beyond mere possession or access.

         Accordingly, HSB's DTSA and IUTSA claims may proceed, and the motion to

  dismiss Count I is denied.

     B. HSB's Breach of Contract Claims (Count II) Are Dismissed

         Count II of HSB's Complaint alleges that the Individual Defendants have breached

  their non-compete obligations outlined in the Restrictive Covenant Agreements. It further

  alleges that Mr. Jacobs violated his non-disclosure obligations under the PIIAA.

  Defendants move for the dismissal of both sets of breach of contract claims.




                                                12
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 13 of 27 PageID #: 529




         1. HSB's Claim That the Individual Defendants Breached Their Restrictive
            Covenant Agreements Requires Dismissal Without Prejudice

         With respect to the alleged breaches of the Restrictive Covenant Agreements,

  Defendants contend that these claims must be dismissed on the grounds that the non-

  compete provisions contained therein are unenforceable under Connecticut law. 3

         In reviewing the enforceability of restrictive covenant agreements such as the one

  at issue here, Connecticut law provides that "[a] covenant that restricts the activities of an

  employee following the termination of his employment is valid and enforceable if the

  restraint is reasonable." New Haven Tobacco Co. v. Perrelli, 559 A.2d 715, 717 (1989);

  see also DeLeo v. Equale & Cirone, LLP, 202 Conn. App. 650, 672 (2021). To determine

  reasonableness in this context, we evaluate the following five criteria:

         (1) the length of time the restriction is to be in effect; (2) the geographic area
         covered by the restriction; (3) the degree of protection afforded to the party in
         whose favor the covenant is made; (4) the restrictions on the employee's ability to
         pursue his occupation; and (5) the extent of interference with the public's interests.

         DeLeo, 202 Conn. App. at 672. This five-prong analysis "is disjunctive, rather

  than conjunctive; a finding of unreasonableness in any one of the criteria is enough to




  3 The Restrictive Covenant Agreements include the following choice of law provision: "[T]he
  terms of this Agreement shall be governed and construed in accordance with the laws of the State
  of Connecticut." The parties agree that this provision controls here. We note as well that we
  "must look to the conflict-of-laws rules of the forum state for the applicable substantive law."
  Jupiter Aluminum Corp. v. Home Ins. Co., 225 F.3d 868, 873 (7th Cir. 2000). Under Indiana law,
  where, as here, the parties stipulate in their contract as to what law governs, courts are to apply
  the law of the forum chosen by the parties. Kentucky Nat. Ins. Co. v. Empire Fire & Marine Ins.
  Co., 919 N.E.2d 565, 575 (Ind. Ct. App. 2010).
                                                  13
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 14 of 27 PageID #: 530




  render the covenant unenforceable." Id. (internal quotations omitted) (citing New Haven,

  559 A.2d at 717).

         Defendants contend that the non-compete obligations are unreasonable on several

  grounds, including that they "exceed any legitimate business interest of HSB, are

  geographically overbroad, are overly restricting on Campbell and Jacobs, and harm the

  public." [Def. Br. at 9]. We quote again the terms of the non-compete provision at issue:

         That for a period of six months after termination of employment with the
         Company, when said termination is occasioned by the Employee, the Employee
         will not accept employment in any of the states, commonwealths, territories or
         possessions of the United States of America; or from any company or organization
         whose corporate headquarters is located within the states, commonwealths,
         territories or possessions of the United States of America, if such employment is
         offered because of the knowledge, skill or credentials obtained as a result of the
         aforementioned training.

         [Dkt. 9, Exh. A].

         We review first Defendants' contention that the geographic scope of the non-

  compete provision is unreasonable in that applies to work throughout the United States.

         "The general rule is that the application of a restrictive covenant will be confined

  to a geographical area which is reasonable in view of the particular situation." Braman

  Chem. Enterprises, Inc. v. Barnes, 42 Conn. L. Rptr. 547 (Conn. Super. Ct. Dec. 12,

  2006). Geographic restrictions should be "narrowly tailored to the plaintiff's business

  situation." Id. The reasonableness of a geographic restriction in a covenant not to

  compete is "intertwined" with the reasonableness of the covenant's time restrictions. Van

  Dyck Printing Co. v. DiNicola, 43 Conn.Sup. 191, 648 A.2d 898 (1993). Broad




                                               14
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 15 of 27 PageID #: 531




  geographic restrictions may thus be reasonable if the duration is short; longer periods

  may be reasonable if the geographic area is small. Id.

         As Defendants explain, the Complaint lacks any allegations as to the geographic

  area served by the Individual Defendants. From what can be inferred from the

  Complaint's jurisdictional statements, the Individual Defendants' "engaged in the

  wrongful conduct described [herein] in the State of Indiana." There is thus no basis in the

  Complaint to justify this nationwide ban on work, say Defendants.

         Plaintiffs maintain that Connecticut law permits nationwide (and even worldwide)

  geographic restrictions, noting that Connecticut courts have rejected a "per se

  invalidation of a noncompete provision on the ground that it imposes a worldwide

  geographic restriction." Ineo, LLC v. Lenehan, 66 Conn. L. Rptr. 72 (Conn. Super. Ct.

  Feb. 20, 2018).

         Defendants, however, are not seeking to strike down the geographic restriction on

  the grounds that it is per se unreasonable. Instead, they assert that the Complaint fails to

  plead sufficient facts supporting the reasonableness of the nationwide restriction in this

  particular situation. We agree with Defendants on this issue.

         In determining whether a geographical restriction is narrowly tailored to protect a

  plaintiff's legitimate interests, Connecticut courts look to the geographic area where the

  defendant serviced plaintiff's business or customers as well to the area where the

  plaintiff's customers are located or its business is operating. Braman Chem. Enterprises,

  Inc. v. Barnes, 42 Conn. L. Rptr. 547 (Conn. Super. Ct. Dec. 12, 2006) (collecting cases).

  For example, in Van Dyck Printing Co. v. Dinicola, the court upheld a state-wide

                                               15
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 16 of 27 PageID #: 532




  restriction as reasonable where it effectively foreclosed employment in the area

  "consisting of the plaintiff's actual customers" that had been "formerly serviced by the

  defendant." 648 A.2d at 902; see also New Haven, 559 A.2d at 715. In contrast, a 50-mile

  wide radius was struck done as unreasonable where it covered "well over two million

  prospective [] customers," only 700 of which were serviced by the defendant. Braman,

  42 Conn. L. Rptr. at 547.

         Here, as Defendants have correctly explained, the facts in the Complaint do not

  provide adequate justification for a nationwide restriction. There are no allegations

  establishing the regions or areas serviced by the Individual Defendants. Though HSB

  alleges that it competes "throughout the United States and beyond," the Complaint

  provides no insight as to where in the world HSB is actually servicing its clients, nor any

  indication that the Individual Defendants had any relationship with HSB's clients across

  the United States such that HSB's interests would be at risk but for a nationwide

  restriction. See Braman, 42 Conn. L. Rptr. at 547; Van Dyck, 648 A.2d at 902. We note

  as well that the willingness of Connecticut courts to uphold such broad restrictions

  usually occurs in the context of computer and internet-drive commerce where narrower

  geographic restraints would "provide no effective protection." Friese v. Fadner Media

  Enterprises, LLC, 2017 WL 1238436, at *6–7 (Conn. Super. Ct. Jan. 18, 2017) (“The

  courts that have upheld relatively narrow geographic limitations have generally been

  dealing with businesses not engaged in internet or global commerce, such as barber

  shops, beauty parlors, and insurance agents"); id. ("[T]he law has come to acknowledge

  the inapplicability of geographic bounds to companies that do business on a national or

                                               16
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 17 of 27 PageID #: 533




  international basis . . . This trend is particularly applicable to a business operating on the

  internet.). See also Ineo, LLC v. Lenehan, 66 Conn. L. Rptr. 72 (Conn. Super. Ct. Feb. 20,

  2018) ("In this case, in light of the worldwide nature of the plaintiff's business and

  clientele, as well as the fact that it is technologically based, the court does not find the

  global scope of the restrictive covenant set forth in the Agreement to be unreasonable.").

  The Complaint presented here proffers no allegation that HSB's business is internet or

  technology based. Instead, HSB is "engaged in the business of equipment breakdown

  insurance and other specialty insurance coverages[.]" [Compl. ¶ 2].

         Though the duration of the covenant is not challenged as unreasonable (and, in

  fact, durations of this length have on occasion been recognized as much), the Complaint

  nonetheless fails to tell us enough about the nature of the Individual Defendants work

  such that we could determine if the geographic scope is reasonable based on how it

  intertwines with the durational restriction. Braman, 42 Conn. L. Rptr. at 547; Van Dyck,

  648 A.2d at 902.

         For these reasons, we agree that the Complaint does not provide sufficient facts to

  justify the geographic scope of the non-compete provision and thus the Restrictive

  Covenant Agreements appear unenforceable. We need not review Defendants' remaining

  challenges to the reasonableness of the non-compete provision at this time. Count II of

  the Complaint is dismissed to the extent it alleges that the Individual Defendants have

  breached their obligations contained within the Restrictive Covenant Agreements. This

  claim is dismissed without prejudice so that HSB may plead additional facts which

  support the justification of the nationwide restriction, if and as appropriate.

                                                17
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 18 of 27 PageID #: 534




         2. HSB's Claim That Mr. Jacobs Breached the PIIAA Is Dismissed

         In addition to charging the Individual Defendants with breaching their non-

  compete obligations, Count I of HSB's complaint alleges that Mr. Jacobs breached his

  non-disclosure obligations under the PIIAA. Section 2b of this provision provides:

         (a) At the termination of your employment, or at any other time as may be
             requested, all memoranda, diaries, notes, records, drawings, sketches, plans or
             other documents (whether in hard copy or electronic format) relating, directly
             or indirectly to Confidential Information are to be delivered to [the Company]
             without retaining any copies, notes or excerpts of such documents.

         The Complaint alleges that Mr. Jacobs breached his obligations under this

  provision by retaining, following his departure from HSB, "a bunch of notes and

  paperwork" and by impermissibly disclosing proprietary, confidential, and trade secret

  information to OneCIS. To prevail on its breach of contract claim, HSB must show: "the

  formation of an agreement, performance by one party, breach of the agreement by the

  other party and damages." Bouchard v. Sundberg, 834 A.2d 744, 751 (Ct. App. 2003).

         Defendants seek dismissal of this claim, arguing that HSB had not sufficiently

  pled that Mr. Jacobs breached his contractual duties. Defendants also assert that HSB has

  not alleged that it has suffered damages arising from any breaches.

         HSB does not dispute that its Complaint fails to allege that HSB has sustained

  damages caused by these purported breaches. Accordingly, Count I is dismissed to the

  extent it seeks to hold Mr. Jacobs liable for breaching the PIIAA, again without

  prejudice.

                                              18
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 19 of 27 PageID #: 535




      C. HSB's Claims of "Employee Piracy and Unfair Competition" (Count III) Are
         Dismissed

         We next address Defendants' contention that HSB's claims for "Employee Piracy

  and Unfair Competition" (Count III) must be dismissed.

         As to "employee piracy," Defendants contend that there is no Indiana case law

  "establishing, discussing, or even referencing such a cause of action." Defendants thus

  request the dismissal of HSB's claim of "employee piracy." The Court's research also

  fails to disclose the existence of such a tort, and HSB's briefing omits any reference to the

  term "employee piracy."4 Accordingly, we dismiss Count III to the extent it seeks to hold

  Defendants liable for the non-existent tort of "employee piracy."

         The second cause of action in Count III is a claim of "unfair competition."

  Defendants assert that this claim simply mirrors HSB's tortious interference claims.

  Because the Complaint does not set forth facts giving rise to an independent unfair

  competition claim, Defendants request dismissal of this cause of action.

         HSB does not appear to dispute that its unfair competition claim is merely another

  take on its tortious interference claims. In response to Defendants challenges on this



  4HSB's briefing includes vague references to "employee raiding" as a form of "unfair
  competition." To the extent it is asserting that "employee raiding" is synonymous with
  "employee piracy," this does not save its "employee piracy" from dismissal. Genesys Telecomms.
  Labs., Inc. v. Morales, No. 1:19-cv000695-TWP-DML, 2019 WL 5722225, at *16 (S.D. Ind.
  Nov. 5, 2019) ("Indiana does not recognize 'corporate raiding' as an independent cause of
  action[.]") (internal quotations omitted); Howmedica Osteonics Corp. v. DJO Glob., Inc., No.
  1:17-cv-00938-SEB-TAB, 2018 WL 3130969, at *7 (S.D. Ind. Mar. 15, 2018) (same).
                                               19
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 20 of 27 PageID #: 536




  claim, HSB primarily recites boilerplate statements related to unfair competition, a

  doctrine which "does not describe a single course of conduct or a tort with a specific

  number of elements" but "instead describes a general category into which a number of

  new torts may be placed when recognized by the courts." Panther Brands, LLC v. Indy

  Racing League, LLC, 126 N.E.3d 898, 908 (Ind. Ct. App.), reh'g denied (Aug. 12, 2019),

  trans. denied, 138 N.E.3d 961 (Ind. 2019).

         What HSB fails to do is explain how its unfair competition claim is anything but

  duplicative of its tortious interference claims, particularly its claim that Defendants

  tortiously interfered with HSB's workforce. Indeed, Plaintiff appears to agree that its

  allegations of "unfair competition" fall within this claim, [See Pl. Br., p. 23], and, from

  our careful review of the Complaint, this claim presents no legal theory independent of

  that which is articulated in HSB's tortious interference with its workforce claim.

  Accordingly, we agree with Defendants that Count III should be dismissed in its entirety.

  See, e.g. Howmedica, 2018 WL 3130969, at *7 (dismissing plaintiff's claim where it was

  duplicative of another claim, but allowing plaintiff to pursue the theory of the first claim

  within the context of its latter, surviving claim); Meridian Fin. Advisors, Ltd. v. Pence,

  763 F. Supp. 2d 1046, 1064, 2011 WL 129637 (S.D. Ind. 2011) (“[T]he tort of unfair

  competition has been considered a subspecies of the class of torts known as tortious

  interference with business or contractual relations.”); see Felsher v. Univ. of Evansville,

  755 N.E.2d 589, 598 (Ind. 2001) (same). 5


  5This is not to say that a claim of unfair competition is always a subset of a tortious interference
  claim or that the former can never be pursued independently of the latter. See Howmedica, 2018
                                                  20
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 21 of 27 PageID #: 537




     D. HSB's Claims for Breach of Fiduciary Duty Are Dismissed (Count VI)

         Defendants next seek dismissal of HSB's claims that the Individual Defendants

  have breached their fiduciary duties of loyalty to HSB (Count VI).

         In Indiana, 6 "an employee owes his employer a fiduciary duty of loyalty." SJS

  Refractory Co., LLC v. Empire Refractory Sales, Inc., 952 N.E.2d 758, 768 (Ind. Ct. App.

  2011). Consistent with one's duty of loyalty, an employee may not "use confidential

  information specific to his employer's business before the employee leaves his

  employee." Id.

         The Individual Defendants contend that HSB's claims that they improperly

  disclosed its confidential and proprietary information in breach of their fiduciary duties

  are preempted by the IUTSA. Indeed, the IUTSA provides: "The chapter displaces all

  conflicting law of this state pertaining to the misappropriation of trade secrets, except

  contract law and criminal law." Ind. Code. § 24-2-3-1(c). The IUTSA thus preempts any

  common law claims for the misappropriation of trade secrets. HDNet LLC v. N. Am.

  Boxing Council, 972 N.E.2d 920, 924 (Ind. Ct. App. 2012); Tecnomatic, S.P.A. v. Remy,

  Inc., 954 F. Supp. 2d 860, 869, 2013 WL 3188814 (S.D. Ind. 2013). The Indiana Court of

  Appeals has further held that, with exception for breach of contract claims, the IUTSA




  WL 3130969, at *7. Here, however, HSB has failed to differentiate between the two theories
  such that both can survive independently at this juncture.
  6 The parties agree that Indiana law governs HSB's common law claims.


                                               21
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 22 of 27 PageID #: 538




  "abolishes all free-standing alternative causes of action for theft or misuse of confidential,

  proprietary, or otherwise secret information falling short of trade secret status." Id.;

  Konecranes, Inc. v. Davis, 2013 WL 1566326, at *4 (S.D. Ind. Apr. 12, 2013) (discussing

  HDNet LLC).

         We need not engage in any longform analysis to hold that this claim must also be

  dismissed. To the extent that HSB is alleging that the Individual Defendants breached

  their fiduciary duties of loyalty by misappropriating trade secrets, that claim is obviously

  preempted by the IUTSA. See, e.g. id.; Genesys Telecommunications Labs., Inc. v.

  Morales, 2019 WL 5722225, at *15 (S.D. Ind. Nov. 5, 2019). To the extent HSB

  believes that this claim is outside the purview of the IUTSA on the grounds that not all

  "confidential and proprietary information" rises to the level of trade secrets, [Pl. Br., p.

  32], the Indiana Court of Appeals has expressly rejected the legitimacy of such a claim.

  HDNet LLC, 972 N.E.2d at 924. It is beyond dispute that both of the aforementioned

  theories are not viable in light of HDNet:

          A claim cannot be preempted or not preempted based entirely upon whether or
         not the information at issue qualifies as a trade secret. If the information is a trade
         secret, the plaintiff's claim is preempted; if not, the plaintiff has no legal interest
         upon which to base his or her claim. Either way, the claim is not cognizable.

  Tecnomatic, 954 F. Supp. 2d at 869 (quoting HDNet LLC, 972 N.E.2d at 924). 7



  7 For these same reasons, we dismiss HSB's conversion claim (Count VII), which is based on the
  alleged retention of HSB's "trade secrets and confidential, proprietary and/or non-public
  information[.]"Though Indiana courts have recognized that conversion claims may not be
  preempted by the IUTSA where the possessions purportedly converted were "tangible property"
  that have "some intrinsic value apart from the information contained within," (for example,
  "three-dimensional computer models for modular homes"), no such allegations exist here. See
  Remy, Inc. v. Tecnomatic S.P.A., 2014 WL 2882855, at *11 (S.D. Ind. June 24, 2014).
                                                22
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 23 of 27 PageID #: 539




         Any reference to HDNet is conspicuously absent from HSB's briefing (though

  Defendants placed HSB on notice of this case), which relies instead on cases which

  preceded this pivotal decision.

         We also grant Defendants' request to dismiss HSB's claims that the Individual

  Defendants breached their fiduciary duties of loyalty by "soliciting HSB employees to

  work for OneCIS" and by "failing to inform HSB of OneCIS's solicitations and scheme to

  raid HSB's employees." We agree with Defendants that these claims are entirely

  conclusory and lack any factual underpinnings in the complaint and therefore must be

  dismissed. Iqbal, 556 U.S. at 678. ("Threadbare recitals of the elements of a cause of

  action, supported by mere conclusory statements, do not suffice" to withstand the

  requirements of Rules 8 and 12(b)(6)). 8

         For these reasons, we dismiss Count VI of the Complaint.

      E. HSB's Claims for Tortious Interference (Count IV & Count V) Must Also Be
         Dismissed Without Prejudice

         We turn finally to Defendants' challenges to HSB's claims against OneCIS and the

  Individuals Defendants for "tortious interference with prospective economic advantage:

  HSB's workforce" (Count IV) and "tortious interference with prospective economic

  advantage: HSB's customers" (Count V). In sum, Count IV alleges that Defendants

  intentionally caused HSB employees to leave so that OneCIS could reap the benefits of




  8 We note that HSB does not attempt to defend the sufficiency of its Complaint with respect to
  this issue, relying instead on extraneous materials submitted with its briefing.
                                                23
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 24 of 27 PageID #: 540




  HSB's investments in them. Count V alleges the same, but with respect to HSB's

  customers.

         Under Indiana law, a claim for tortious interference with a business relationship,

  whether employees or customers, requires proof of the following elements: (1) the

  existence of a valid business relationship; (2) the defendant's knowledge of the existence

  of the relationship; (3) the defendant's intentional interference in the relationship; (4) the

  absence of justification; and (5) damages resulting from the defendant's interference.

  Comfax Corp. v. North American Van Lines, Inc., 587 N.E.2d 118, 124 (Ind. Ct. App.

  1992). In addition to these five elements, the plaintiff must also prove "some independent

  illegal action." Brazauskas v. Fort Wayne-S. Bend Diocese, Inc., 796 N.E.2d 286, 291

  (Ind. 2003).

         Defendants contend that the Complaint has not pled sufficient facts to support the

  fourth element, that is, absence of justification, nor the presence of any independent

  illegal action. We find the latter argument to be dispositive here.

         Under a tortious interference claim, "illegal action" need not be "criminal action."

  Rather, sufficiently "wrongful" action will fulfill this requirement. Meridian, 763 F.

  Supp. 2d at 1063. "Wrongful" action includes "unscrupulous behavior based upon

  prevailing societal and business standards of morality and ethics." Techcom, Inc. v.

  Telematrix, LLC, 903 N.E.2d 187 (Ind. Ct. App. 2009).

         Allegations of breach of contract do not satisfy the independent illegal action

  requirement. Nikish Software Corp. v. Manatron, Inc., 801 F. Supp. 2d 791, 797 (S.D.

  Ind. 2011) (collecting cases). In addition, HSB has stated that its tortious interference

                                                24
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 25 of 27 PageID #: 541




  claims "are separate and apart from, and unrelated to, its misappropriation of HSB's trade

  secrets." [Compl. ¶ 98]. According to Defendants, no other potential allegations of

  wrongful or illegal conduct can be gleaned from the Complaint.

         HSB maintains that it has sufficiently pled this requirement. It first asserts that

  breaches of one's fiduciary duty, as well as a competitor's inducement of such breaches, is

  sufficient to satisfy this requirement. Though HSB's legal assertion may be true, it

  ignores the fact that we have dismissed its claims for breach of fiduciary duty for their

  failure to state a claim on which relief could be granted. We note as well that there is no

  specific allegation in the Complaint that OneCIS induced the Individual Defendants to

  steal or disclose HSB's confidential information. Similarly, the Complaint does not tether

  the tortious interference claims to any illegal misconduct in the form of fiduciary duty

  breaches.

         HSB also asserts that OneCIS's acts of "unfair competition" were wrongful and

  illegal. To that end, HSB argues that OneCIS unfairly competed when it supposedly

  "raided" HSB's employees. HSB directs us to the fact that OneCIS, over the past two

  years, has hired ten former HSB employees. HSB pleads no specific facts, however, as to

  how these employees were "targeted" or "poached" by OneCIS, nor does it allege that

  OneCIS induced or encouraged these unidentified employees to breach their contractual

  or fiduciary duties to HBS. 9 The mere retention of employees from one company cannot



  9Though the Complaint alleges that OneCIS induced the Individual Defendants to breach their
  contractual duties to HSB, HSB's briefing on this particular issue does not incorporate this
  allegation or otherwise elaborate on any alleged raiding of the Individual Defendants by OneCIS.
                                                25
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 26 of 27 PageID #: 542




  be sufficient to establish unfair employee raiding rising to the level of wrongful and

  illegal conduct. See, e.g., Genesys, 2019 WL 5722225, at *17 (holding that employee

  raiding sufficiently pled where defendant allegedly encouraged plaintiff's employees to

  engage with and contribute to defendant's company contrary to plaintiffs' contractual

  duties); CDW LLC v. NETech Corp., 722 F. Supp. 2d 1052, 1064 (S.D. Ind. 2010)

  (reviewing allegations of defendant's strategy to target plaintiff's employees and

  incentivize them to leave plaintiff); see also The Finish Line, Inc. v. Foot Locker, Inc.,

  2006 WL 146633, at *9 (S.D. Ind. Jan. 18, 2006) (rejecting claim of employee raiding

  where there was no indication that defendant had done anything more than sought out

  talented individuals who happened to be at-will employees of plaintiff). 10

         For the reasons explicated above, Counts IV and V are dismissed without

  prejudice.

                                         CONCLUSION

         Defendants' Motion to Dismiss [Dkt. 8] is granted in part and denied in part. It

  is denied with respect to Count I. It is granted in all other respects. Counts II through

  Counts VII are dismissed without prejudice with leave to replead in twenty-one days.

         IT IS SO ORDERED.


         Date:          3/31/2021                     _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
  Distribution:
                                                      Southern District of Indiana

  10We note again that HSB, in crafting its arguments, has relied on facts not actually alleged in
  the Complaint, but instead presented in its briefing and the attachments thereto which cannot be
  considered by the Court at this juncture.
                                                 26
Case 4:20-cv-00117-SEB-DML Document 56 Filed 03/31/21 Page 27 of 27 PageID #: 543




  Robert H. Bernstein
  GREENBERG TRAURIG LLP
  bernsteinrob@gtlaw.com

  Tracy Nicole Betz
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  tbetz@taftlaw.com

  Jackie R. Clowers
  APPLEGATE FIFER PULLIAM
  jclowers@afpfirm.com

  Stephanie Lauren Grass
  PAGANELLI LAW GROUP
  stephanie@paganelligroup.com

  Meghaan C. Madriz
  MCGUIRE WOODS LLP
  mmadriz@mcguirewoods.com

  Yasser A. Madriz
  MCGUIRE WOODS LLP
  ymadriz@mcguirewoods.com

  A. Wolfgang McGavran
  MCGUIRE WOODS LLP
  wmcgavran@mcguirewoods.com

  Fred Anthony Paganelli
  PAGANELLI LAW GROUP
  tony@tonypaganelli.com

  Michael J. Slocum
  GREENBERG TRAURIG LLP
  slocumm@gtlaw.com




                                       27
